10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 1 of 32

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

ROY RYAN,
Plaintiff,
VV.

CORIZON HEALTH, INC., and
its employees and agents,

)
)
)
)
)
)
)
)
)
) CERTIFIED COPY

Defendant.

Civil No. 20-CV-98-J

 

REMOTE DEPOSITION OF ALFRED JOSHUA, MD
Taken by the Defendant
Friday, February 5, 2021
9:02 a.m.

in accordance with the applicable Wyoming Rules of

at the offices of Williams, Porter, Day & Neville,

P.c., 159 North Wolcott Street, Suite 400, Casper,

CSR, and a Notary Public in and for the State of

Wyoming.

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com i

PURSUANT TO NOTICE, the remote deposition of

ALFRED JOSHUA, MD, was taken via Zoom video conference

Civil Procedure. Dr. Joshua and Mr. Bailey appeared

via Zoom. Mr. Ortiz, Ms. Day, and the reporter were

Wyoming. Proceedings reported by Susan Edwards, RPR,

 

EXHIBIT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ALFRED JOSHUA, MD - 02/05/2021

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 2 of 32

 

 

APPEARANCES
FOR THE PLAINTIFF:

MR. HENRY F. BAILEY, JR.
ATTORNEY AT LAW

BAILEY STOCK HARMON COTTAM LOPEZ,

6234 Yellowstone Road
Cheyenne, Wyoming 82009

FOR THE DEFENDANT:

MR. SCOTT E. ORTIZ

MS. ERICA R. DAY

ATTORNEYS AT LAW

WILLIAMS, PORTER, DAY & NEVILLE,
159 North Wolcott, Suite 400
Casper, Wyoming 82601

LLP

Eeaers

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 3 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

A. I do not have it at those hospitals, but I do
clinically practice at the VA hospital in San Diego,
and I practice every week there.

Q. So the hospitals you described, Alvarado and
what was the other one?

A. Paradise Valley Hospital.

Q. Paradise Valley Hospital. So for instance,

you do not actually treat patients at those hospitals;

correct?
A. I do not treat patients at those hospitals.
Q. And do not have admitting privileges there?
A. No.
Q. How much of your time in a given week is

spent in that role as regional medical director over
those facilities?

A. 40 -- about 40 hours, 30 or 40 hours.

Q. Okay. And how much time do you spend in a
given week at the VA hospital?

A. @ to 12 hours.

Q. And are you working at the VA hospital in

their emergency department or in --

A. Yes.
Q. -~- another role?
A. So I'm a board certified emergency room

physician, and I work in their emergency department

 

j—

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 4 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

privileges at the VA?
A. Yes, I do.
Q. What else are you privileged for by way of

procedures or interventions at the VA, if anything?

the chest, I'll have to open up the chest.
I can do I -- incision and drainage for
abscesses. I can do thoracentesis, basically

paracentesis.

procedures as well.

 

SUSAN EDWARDS, RPR, CSR

purely as a clinical practice.

QO. All right. 8 to 12 hours, do you take
basically one shift per week?

A. Yes.

Q. Every -- and is that every week?

A. Pretty much every week and then some holidays
as well.

Q. Okay. So if you work in the emergency

And then, again, in emergency situations, if

canthotomy, saphenous vein cutdown, I can do all those

department at the VA only, do you have actual admitting

A. So I am able to do every procedure an
emergency room physician could do. I can intubate
patients. I can put in chest tubes. In a worst-case
scenario, I can -- have to do a thoracotomy and open up

I need to put a burr hole in, if I need to do a lateral

 

 

 

Susan.EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 5 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

QO. Are the only people eligible to geo to the
emergency room at that VA veterans?

A. Veterans are the ones that are covered by
insurance, but we do get humanitarians, people that
walk in or come in, drive in. So we are obligated to
treat them. They just get a bill, I guess, for the
treatment.

Q. And how long have you been in that role in
the emergency room at the VA hospital?

A. So I've been there since 2015, so almost
six years. Prior to that, I worked at a community
hospital at the Tri-City emergency department, and
prior to that, clinically, I was also at UCSD in their
emergency departments for both hospitals. And that's
in my clinical practice.

And then from an administrative practice,
prior to coming to Prime Healthcare, I was close to
five years at the San Diego Sheriff's Department as the
chief medical officer from 2013 to 2018, where I
oversaw pretty much all of the jails in
San Diego County.

Q. And I'm going to -- we'll talk some more
about that, Doctor. I think what I'll do for ease of
tracking and a chronology, I'm going to go back and

just kind of walk you through your medical education.

 

 

SUSAN EDWARDS, RPR, CSR

 

Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 6 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

You got your actual medical degree at the
University of California at San Diego; is that correct?

A. No. My medical degree is from New York. So
it's from SUNY Upstate in Syracuse.

Q. Okay. And then you did your first residency
program in San Diego; is that correct?

A. Yes. My residency program was a four-year
residency program, the first year at Scripps Mercy as
an internship year and then three years after that at
UCSD for emergency medicine.

Q. And so what -- by the time you finished your
residency program at UCSD, what year was that?

A. 2011.

Q. Okay. So in 2017, am I correct that you
decided to go back to college and get an administration
degree?

A, So I ended up doing a fellowship. So I dida
two-year fellowship at UCSD as a hospital
administrative fellowship working under the CEO and the
CMO of the UCSD hospital as well as at the same time, I
did get a Health Care Executive MBA at UC Irvine.

Q. So give me the time frame. Had you completed
your residency program before you took on these
administrative --

A. Yes, I did.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 7 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

Q. -- education --

A. So from 2011 to 2013, I did my feliowship and

got my MBA.

Q. And in those years, did you have any clinical
practice?
A. Yes, I did. I worked, actually, at both

Tri-City and at UCSD in the emergency department.

So what I would do is, during the day, I
would be doing my administrative fellowship, and then
in the evenings and even some overnights, I'd be
working in the emergency department for my clinical
practice as well as to pay my bills.

Q. Did there come a time, Doctor, that your
interests went away from direct patient care and you
decided you wanted to get into administration?

A. Actually, I always had a love to do both, and
that's why I actually pushed myself to -- regardless of
how many hours a week, that I always have clinical
practice every single week.

So I wanted to have a balance of the both,
but the administrative is more the majority of my time.

Q. So you have -- and after you got your
residency program, you got board certified in emergency
medicine?

A. Yes,

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 8 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

QO. What year was that?

A. 2012.

Q. And so that's good and through 2022?

A. Yes.

Q. So do you plan on retaking the boards?

A. Yes. I'm actually in the process of doing
that.

Q. Okay. Have you ever worked as a hospitalist,
Dector?

A. No.

Q. Have you ever worked with chronic care

patients?

A. Yes, I have.
Q. In what context?
A, So there was a period -- and I also oversaw

the chronic care programs at San Diego County as part
of the San Diego County Sheriff's Department. I did
work clinically as a jail sick-call physician at the
San Diego jails prior to me being the chief medical
officer.

So in that role, I directly did some of the
chronic care as well as, when I was the chief medical
officer, designed some of the programs and then,
obviously, interacting with the providers on what

needed to be done.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@qmail.com
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 9 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

Q. So let me understand this, Doctor. Through
2013, you're getting an MBA and a hospital
administration degree while pulling some shifts in the
ER at San Diego hospital; is that correct?

A. From 2011 to 2013. So 2013 I finished up,
yes.

QO. All right. From 2013 when you have those
administrative degrees, it's my understanding you go to
work for San Diego County; is that correct?

A. I was hired to be their chief medical officer

in November of 2013, so a couple of months after I

Finished getting the MBA and after I finished the
fellowship.
Q. All right. So when you start working for

San Diego County as the medical director, can we agree

that is primarily an administrative job?

A. That is correct.

Q. And I take it probably extensive hours with
that job every week, overseeing those different jails
and providers?

A. That is correct.

Q. And that was the job you basically had for
five years?

A. Yes.

Q. How many different jails did you have some

 

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

Li

12

13

i4

15

16

1?

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 10 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

type of administrative oversight over?

A. Seven.

QO. How many different providers did you monitor
to some extent?

A. So there were a number of contracted
providers. I think we had at the time 19 different
contracts.

So we had sick -- medical doctors that came
in for regular, everyday sick call for eight hours. We
had dentists. We had mental health providers,

psychiatrists.

And then we had about, I think, 307 nurses
that included both RNs and LVNs, and then, obviously,
mental health clinicians and other administrative
folks.

Q. Where was your home base? Where was your
office?

A. It was located in San Diego, in Kearny Mesa,
part of San Diego. There was a county operations
building.

Q. So I'm assuming you were part of where maybe
the county coroner's office would be, maybe part of the
sheriff's department that type of thing?

A. Yep, right across from the coroner's office.

Q. And there was not a jail right there adjacent

 

14—

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 11 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

actually had an InterQual system where we would
basically see if InterQual -- if it agreed with the
guidelines.

And then myself, I would basically then
oversee the last phase of it if there needs to be any
other questions of whether it needed to be reviewed.

0. So did you have the final say as to what
outside services could be provided to an inmate?

A. I -- in select cases. Most of the time, if
it was, again, approved at the lower levels, I didn't
need to be involved. But if there was a question,
definitely, I would be the final authority.

Q. And were there times that you thought that
requested services were not warranted and you did not
authorize outside testing or specialty services?

A. There might have been. The good example is
if somebody was waiting to go to prison and we felt
they were going to go within a month, I would actually
call up the prison and just say, "We can either start
this here, but I know you guys have different
providers. Do you want to start it there?"

So that's typically where some of the
deferrals would happen, depending on what their
disposition was,

0. Is the InterQual system that was used in

 

22—

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 12 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

23—

San Diego something you implemented?

A. Yes,

QO. Is that the same system utilized by the
Wyoming Department of Corrections and
Corizon Healthcare in Rawlins, Wyoming?

A. I do not know.

Qo. Have you looked into that in any context for
your opinions in this case?

A. So I know that you guys have a CARES -- there
was a committee and all. I didn't know if they, if the

committee was just a group of individuals giving expert
opinion or if they were utilizing InterQual or
McMillan's (phonetic) guidelines for any input because
I didn't see any documentation straight -- related to
InterQual.

Q. Did -- when you would authorize or one of the
providers at San Diego County would authorize someone
to go off-site, for instance, to get an MRI, when the

hospital billed that back to the county, was it paid at

the standard charge rate that the hospital charges?

A. So, again, before I got on there, there was a
contract with UCSD. It was actually a percentage of
billed charges.

Q. What was the percentage?

A. I think it was in the 50s or 60 percent.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 13 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

26—
QO. Okay. You asked for it and were not provided
it; is that right?
A. I -- I remember talking about it. I don't
know -- I went through my records, but I don't believe

I've seen the actual contract.

Q. Okay. So as you sit here today and for
purposes of the opinions you've rendered in this case,
you don't know whether Corizon pays for the off-site
care, whether the State of Wyoming does, or whether
it's a mixture; correct?

A. At this point, no.

Q. Would that be important to know, Doctor, in
the context of rendering opinions about reasonable --
or excuse me -- deliberate indifference in the context
of care for inmates?

A. Well, in this situation, my issue was that,
from the time of the complaint to when he had -- ends
up getting the intervention, 33 months has passed. So
usually, from a reasonable time period is what most of
my opinions was based on.

So he comes off as the appearance of that
there is a systematic effort to delay the care because,
at every stage of the way, more and more months are
being tacked on even when there's an erroneous

complaint where, initially, it's thought to be hip

 

 

SUSAN EDWARDS, RPR, CSR

 

Susan. EdwardsCSR@gmail.com
LO

11

12

13

14

L5

16

17

18

19

20

2i

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 14 of 32

ALFRED. JOSHUA, MD - 02/05/2021

 

 

was a number of them that dropped off based on the
lawyer dropping off the case, and then there were ones
that motion for summary judgment.

And then the numbers of that even then went
to -- then it would go to settlement, but it would take
years. And there's ones that haven't settled at all
so -- or are awaiting trial. So but I think only from
my time maybe two or three that I've heard that was
just settled.

0. At any time when you were working at the
county, did the ACLU or any other entity move for an
injunction against some aspect of your medical services
for the inmates?

A. So I believe the ACLU was a -- was -- they
came in and stated stuff, but I think there was a
number of other plaintiff groups that also -- plaintiff
attorneys that also came to San Diego from time to time
as well.

Q. Were you under one or more consent decrees

issued by the court from 2013 through 2018?

A. We were never under a consent decree.

Q. Let me change gears with you a little bit,
Doctor. Do you have any specialized orthopedic spine
training?

A. No. Other than my working in the emergency

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 15 of 32

ALFRED JOSHUA, MD - 02/05/2021
37—

 

department and providing the initial stabilization care
such as splinting, if I need to do casting or that type
of care, but not specific for orthopedic surgery.

Q. Okay. So would the same be true for
orthopedic pelvis-type injuries?

A. Yeah. Again, if a hip is dislocated, I can
put the hip back, which I've done many times if it's a
posterior hip dislocation and then, obviously, checking
the X-rays, making sure. But then I would consult with

the orthopedic doc for the follow-up care.

Q. Do you read your own X-rays, Doctor?
A. I typically do, yes. But I -- also there
are -- I do get the official reports as well, but many

times for chest X-rays and fracture X-rays, I'll read
it myself and do the intervention.

Q. You don't read your own CTs, do you?

A. I've tried to read the CTs, but again, I will
always call up the radiologist just to confirm.

Q. Are you qualified to read an MRI?

A. MRI is one I definitely let the radiologist
do.

Q. Do you ever been in the context of providing
epidural injection for lumbar spine treatment?

A. I have not personally administered an

epidural shot, no.

 

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan .EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 16 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

for exhausting conservative treatment options before
you consider surgical intervention if you believe you
have that type of hip -- hip impingement?

A. I would say typically, for many of these
types of things, it's six weeks to three months, and
then you would obviously see if their -- if the
intervention is working.

If it's not, then obviously, you try physical
therapy, but there is a graduated period of time.
Again, I don't believe it's years. I believe, again,
it's six weeks to about three months, and then you see
what is working and then go on to the next graduated
response for treatment.

Q. Doctor, would you agree with me that you
would not be able to set the standard of care for an
orthopedic surgeon?

A. That is correct.

Q. And you agree that, in the context of
appropriate treatment for a spinal problem, an
orthopedic spine surgeon would be much more qualified
than you to talk about appropriate treatment options
and time frames; agree?

A. I -- I would agree with that. But, again, I
think that is what my issue is, that he needed to he

seen by an orthopedic surgeon in a more timely manner

SUSAN EDWARDS, RPR, CSR

 

 

 

Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 17 of 32

ALFRED JOSHUA, MD - 02/05/2021
40—

 

 

rather than a year from when the complaint started.

Q. Do you agree that an orthopedic spine surgeon
would be better qualified than you to opine when an MRI
would be necessary in addition to plain X-rays?

A. Again, if he sees the individual in a timely
manner from when he has a complaint, yes, I definitely
agree. But if there is any delay in the orthopedic
surgeon evaluating the patient, then imaging studies
need to be done to make sure to see what the pathology
is.

Q. Doctor, have you ever worked in the context
of private health care when you, as an ordering
physician, had to fight with either a managed care
group or an insurance company as to what procedures or
testing they would authorize and pay for?

A. Not in my -- not in my clinical practice. In
the emergency department, I can order stuff without
having to deal with the insurance company.

Q. Okay. Did you -- after you completed your
residency program, Doctor, have you ever received any
other specialized medical training that we have not
talked about?

A. No. Pretty much I think everything is in the
CV,

Q. Do you have continuing medical education

 

 

SUSAN EDWARDS, RPR, CSR

 

Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 18 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

CMEs as well.

attended in any given year?

A. For the purposes of when I have to do the

list until I need to.

 

Q. Do you keep a list of your CMEs that you've

certification, I will resubmit it, but I don't keep a

41—
requirements in California?

A. Yes.

Q. What are the requirements per year?

A. I believe it's about 50 CMEs per year.

Q. And how do you typically stay current with
your CMESs?

A. Typically, through up to date, and then
sometimes I'll take classes. So last year, I ended up
getting my license for Suboxone. So that was eight
hours in and of itself. And through some of
correctional -- correctional programs, they'll give me

Q. Of the CMEsS that you obtain, how many are
geared toward emergency medicine, what percentage
typically in a year?

A. Probably about half to a little bit more than
half.

Q. What would the other ones be geared toward?

A. Correctional health.

Q. Doctor, within the field of correctional

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 19 of 32

ALFRED JOSHUA, MD ~ 02/05/2021
42—

 

medicine, do you have specialized interests within that
field?

A. Can you please repeat it? Sorry.

Q. Sure. Within the field of correctional
medicine, do you have subspecialty interests within
that field?

A. No.

(Exhibit 1 was marked for identification and
is attached hereto.)
BY MR. ORTI2@:

QO. From -- and I want to -- Doctor, your report
that also includes your background and education and
training, I've marked for purposes of the deposition as
Exhibit 1.

A. Yes.

QO. So I'm going to refer to that and I -- I have
some questions for you in regard to some of your
presentations and publications. It looks like you have
researched or written quite a bit on jail suicide.

Do I interpret that correctly, Doctor?

A. It's not -- I don't believe it's written.
These were oral presentations. The publications are, I
believe, all the stuff that was written.

Q. Okay.

A. So I think the other stuff are all

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 20 of 32

ALFRED JOSHUA, MD - 02/05/2021
43—

 

 

presentations where I presented to an audience or gave
a lecture or even at some of them with NCCHC, where I
would do it with a room of a hundred people.

Oo. So my question's a little bit narrower.

Do you have -- have you written or lectured
extensively on jail suicide issues?

A, I have lectured, yes.

Q. Okay. Is that a big part of the focus of
correctional medicine, from your view, to prevent jail
suicide?

A. So, again, I think it's a part because anyone
who comes in to a correctional facility is at elevated
risk for suicide. So I think it's an area that gets a
lot of focus. And, again, I have spoken about that,
but I have also spoken about many other things in the
jail as well.

Q. Is there anywhere within a presentation or
publication on your Exhibit 1 that you would have
talked about chronic orthopedic care?

A. Chronic orthopedic care. So on -- not

specific for orthopedic care, no.

Q. Say that again, Doctor?

A. Not specific for orthopedic care.

QO. Okay. I notice that you are referenced in
some publications. Did you publish or contribute to

 

 

SUSAN EDWARDS, RPR, CSR

 

Susan.EdwardsCSR@qmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 21 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

any written publications after you left your residency
program?
A. After the residency program? Yes. So I

think Number 4 and Number 5 in my publication list are
after the residency.

One was in 2016, where we actually were one
of the first law enforcement in the country to have our
officers to have naloxone to prevent opiate overdose in
the community. And so the officers would administer
it, and that was actually under my license for all the

officers. So we were really happy about that.

And then there was the one in 2016 as well
for PPD, that the chest X-ray was more for admitted
inmates. That was better than using the regular PPD
with the skin test.

Q. Thank you for clarifying that for me.

And naloxone also goes by the trade name of
Narcan; is that right?

A. That is correct.

Q. A great way to reverse opioid overdose?

A. Yes.

Q. I neticed, Doctor, that you referenced
contributing to Rosen and Barkin's 5-Minute Medicine
book?

A. Yes.

 

44—

 

 

SUSAN EDWARDS, RPR, CSR
Susan.FEdwardsCSR@gmail.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 22 of 32

ALFRED JOSHUA, MD - 02/05/2021
56-——

 

 

Again, my issue is when the pain doesn't get
better, what is that appropriate time line?

And then the question is we all have, you
know, clinical red herrings, and what happens when you
look at the totality of this case is that those X-ray
findings are a red herring to what the actual issue
was.

So if something is not getting better, what
is the escalation of what the diagnostics should be,
what is the escalation of who the specialist should be,
and that is really the crux of my opinions in the case.

So, again, I have no issues with what the
radiologist is stating, what the treatment providers
were doing, but at what point does it have to be
escalated? And I feel, again, the time frame is too
long.

MR. ORTIZ: Just for the record, I'm going to go
ahead and move to strike that answer as not
nonresponsive.

BY MR. ORTIZ:

Q. Doctor, it will be a lot easier if you answer
my specific question. I ask pretty straightforward
simple questions. My question has nothing to do with
your overall opinions. My question is very simple.

Based on his complaints, based on the

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 23 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

be thinking about getting someone surgery in their
pelvis, you would want to exhaust your conservative
options, given that dramatic step of getting an
orthopedic surgery. Can we agree?

A. Again, my escalation there is to see an
actual orthopedic specialist. So my -- my thing here
would be what would be the next step which would be do
you do shots straight into the joint space, which we
would probably need to see an orthopedic specialist to
evaluate if that's the next treatment option.

Q. You have an understanding that there was an
intervention where Kenalog shots were provided into

Mr. Ryan's hip area?

A. Yes.
Q. Did ~- do you believe those were appropriate?
A. Again, when we realize a year later, when he

sees an orthopedic specialist, that the issue has
nothing to do with the hip and it's the spine, again,
my issue is because he needed to see the orthopedic
specialist in a more consolidated manner.

I'm not stating, you know, in March that he
needs to have surgery, but he needs, if he's not
getting better, to see the specialist because of
exactly this issue where one year goes by and everybody

thinks it's the hip when it's the spine.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 24 of 32

ALFRED JOSHUA, MD - 02/05/2021

InterQual and then, again, the third step. So it
depends where -- what the complaint is and what the --
and what is being requested.

Q. And you agree with me, in the context of
trying to provide services for an inmate population,
these things take time even -- even with the best
intentions; agree?

A. Yes.

Q. It's kind of like, if I want to go see an
orthopedic spine neurologist or neurosurgeon right now,
I can’t get in tomorrow or the next day typically, can
I?

A. No.

Q. It might be a month wait before I can even
get in to see someone?

A. That is correct.

QO. I assume that's the same phenomena in private
health care in San Diego?

A. That is correct. Usually, if it's a
non-emergent complaint where you don't go to emergency
department to get expedited stuff, that it could be
four to six weeks.

QO. And inmates and providers in prisons kind of
have the same issue just with different steps they have

to go through to get things approved; agree?

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 25 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

68—
would have different conservative treatments.

Q. Well, do you have an understanding that some
point in time after Dr. Levene's findings, he's sent
outside to a physical therapist for specific lumbar
physical therapy stretching to help with that?

A. You mean in 2018?

Q. Yes.

A. Yes, I am aware, yes.

Q. And that's a -- that's an appropriate
treatment modality, is it not?

A. Oh, again, I have no disagreements with that.

The question was, again, in 2017 he goes
almost a year and over a year without those treatments
for the condition. So, again, it's time lag.

Q. So I just want to make sure I understand
that. So your criticism is you think they treated the
hip for too long a period of time in 2017 before he was
seen by Dr. Levene?

A. That is correct.

Q. All right. Then after he's seen by
Dr. Levene and we make an assumption we are likely
dealing with a lumbar problem, you agree that it was
reasonable to try other treatment modalities before we
jump to MRI and surgery. Do you agree with that?

A. So, again, that's where you would start the

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan.EdwardsCSR@gmail.com
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 26 of 32

ALFRED JOSHUA, MD - 02/05/2021
69—

 

 

treatment with the physical therapy right away with the
treatment, but again, that is where I also felt he
needed to see the spine surgeon to see if the epidural
injection would alleviate his symptoms.

QO. So, Doctor, I'm looking -- I'm looking at

your time line on your Summary of Document Review.

A. Yeah.
Q. And I just want to make sure I understand
your -- your interpretation of the records.

Do you interpret that, sometime around as
early as June, there was discussion about whether we
should get an MRI?

A. Yes.

Q. And then that actually went through multiple
levels of this approval process that we've described?

A. Yes. And my -- again, my issue is, after
he's seen by Dr. Levene and it's basically stating that
there's a spinal evaluation needs to be done, he needs
to then see a spinal surgeon even if that comes before
the imaging, to see if, again, a treatment plan like an
epidural shot was an option to help with the pain and
suffering at that point.

Q. Do you have an understanding, Doctor, one way
or another, whether there's controversy about using

epidural shots for lumbar degenerative changes?

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan.EdwardsCSR@gmail.com
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 27 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

frame.

Because just because the case was mis-dia -~
I don't want to say miss -- well, misdiagnosed or that
the red herring of the radiologist went down a
different path, I think you still take into account the
full year that he was having the symptoms that was
misin- -- appropriated to the hip, and that's where I
still feel very strongly that, after the February
appointment with Dr. Levene, that he should have had an
expedited visit to see the spine surgeon within a month
or two after that to, again, see if, again, there's
other treatment options like the epidural shot or
something else was going to go on.

Q. Doctor, you keep calling the radiologist's
report referencing this impingement syndrome a red
herring. Are you -- is it going to be your testimony
in this case it was unreasonable for the healthcare

providers from Corizon to rely on that radiology

report?

A. So again --

Q. And that's -- that's a yes-or-no question,
Doctor. I just want an answer to that question.

MR. BAILEY: No, Scott, he's entitled to answer
the question as he sees fit. I don't think you have to

confine him to “yes” or "no" in this deposition.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 28 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

nerve damage.

Q. Doctor, this same paragraph references --
MR. ORTIZ: Something went --
MS. DAY: Sorry.
MR. ORTIZ: Okay. That’s all right.
BY MR. ORTIZ:
Q. ~- that: "He'd been seen by a different
provider...who told him he had a pars defects" --
A. Yes.
Q. -- "spondylolisthesis and had recommended

some injections."

Do you know what specific type of injections
would have been utilized with someone with these type
of complaints?

A. I believe an epidural shot to that spine

area.

QO. Are you qualified to render an opinion as to
whether epidural shots in the lumbar area for Mr. Ryan
would have had any beneficial effect?

A. Again, I think it's part of the constellation

of treatments including nonsteroidals, physical therapy

and epidural shots. So I -- I would present it in that

Manner,

To say the technical aspects of it that an

orthopedic surgeon would do,

 

 

SUSAN EDWARDS,

that obviously a

 

 

RPR, CSR

Susan. EdwardsCSR@gmail.com
10

11

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 29 of 32

ALFRED JOSHUA, MD - 02/05/2021
91—

 

 

specialist can say that. But, again, it is a treatment
option that can be explored prior to going to surgery.

MR. ORTIZ: Go ahead and go to the next page,
Erica, under Physical Exam.

BY MR. ORTIZ:

Q. Do you recall reviewing this Physical Exam on
page 2 of Dr. Harris's report?

A. Yes.

Q. Doctor, there are -- there is a reference
there that there is some muscle strength change four --
four-plus over five on the right. It looks like that's
with his tibialis anterior on the left.

Remind me what the -~- what is the tibialis
anterior muscle?

A. I believe it's -- tibialis anterior, I think,

is talking about the nerve there.

Q. Well, it’s referencing muscle strength.

A. Tibialis anterior -~- you have the hamstrings,
the quads. Tibialis anterior, there's a nerve that
runs that -- down that way, tibialis.

Q. So the fact that there's a slight reduction

referenced there, is that significant to you?
A. Well, it is significant, but I think it's
accounted for because of the MRI report as well as on

this thing and what the eventual recommendations are,

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan.EdwardsCSR@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 30 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

frame.

Because just because the case was mis-dia --
I don't want to say miss -- well, misdiagnosed or that
the red herring of the radiologist went down a
different path, I think you still take into account the
full year that he was having the symptoms that was
misin- -- appropriated to the hip, and that's where I
still feel very strongly that, after the February
appointment with Dr. Levene, that he should have had an
expedited visit to see the spine surgeon within a month
or two after that to, again, see if, again, there's
other treatment options like the epidural shot or
something else was going to go on.

Q. Doctor, you keep calling the radiologist's
report referencing this impingement syndrome a red
herring. Are you -- is it going to be your testimony
in this case it was unreasonable for the healthcare

providers from Corizon to rely on that radiology

report?

A. So again --

Q. And that's -- that's a yes-or-no question,
Doctor. I just want an answer to that question.

MR. BAILEY: No, Scott, he's entitled to answer
the question as he sees fit. I don't think you have to

confine him to “yes" or “no" in this deposition.

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan.EdwardsCSR@gmail.com
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 31 of 32

ALFRED JOSHUA, MD - 02/05/2021

 

 

105—
Q. And can we agree you really only saw evidence
of that on one occasion?
A. Well, the chronic care visit and the Hutchi-
(phonetic) -- yeah, that one occasion as together,
Q. Do you remember what year that was, Doctor?
A. That was 20- -- I would have to look through

the records to see exactly what year that was.

QO. Okay. And that's fine.

Did you ever determine the total value of
outside services that Mr. Ryan received for his foot,
his shoulder, his hip, his back from the whole time
continuum from March 2017 through December of 2019?

A. I did not do an analysis or put a value on
that.

Q. Okay. Can we agree Mr. Ryan got significant
care, testing, and treatment from outside providers?

MR. BAILEY: Object to the form of the question.

Go ahead, Doctor.

THE WITNESS: Again, for the complaints that he
had -- again, I think he has diabetes. He has COPD,
He has other medical complaints -- he is seen and has
treatments for different conditions that he has that he
brought with -- brought into.

BY MR. ORTIZ:

QO. And in the context of the hip, slash, back

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 2:20-cv-00098-ABJ Document 30-1 Filed 04/16/21 Page 32 of 32

ALFRED JOSHUA, MD - 02/05/2021
106

 

 

issues, he was seen by three separate -- or two
separate -- one orthopedic surgeon, two separate
neurosurgeons; is that correct?

A. Yes.

Q. Outside physical therapists?

A. Yes.

Q. And X-rays being interpreted by Cheyenne

Radiology Group for numerous ailments?

A. Yes.
QO. And certainly no indication in any of the
records you've -- you've reviewed that cost was a

factor in denying treatment; agree?

A. Again, the appear -- it goes back to the
appearance based on the time delay that it looks like
the way the system is set up is to try and minimize the
cost, and, I mean, I'll give a good analogy on this.

Similar to, as you guys know, like with
Game Stop, when the Robinhood traders basically were
restricted to buy, it gives the appearance that there
is favoritism, where that there is some manipulation,
whether that's true or not on a liquidity issue.

Similar to this, when you have such a long
period of time, HSR requests have to be put in, there's
denials on the UM going back and forth. And even when

it was a hip issue that they thought for a year, and

 

 

 

SUSAN EDWARDS, RPR, CSR
Susan. EdwardsCSR@gmail.com
